Deemer, J.
This is an equity cause, triable here de novo if at all, and the abstract must show that we have all the evidence offered, received, or introduced. A statement that it contains all the evidence introduced and received is not sufficient, for we must have all the evidence offered, whether received or rejected by the lower court. Reed v. Larrison, 77 Iowa, 399; Taylor v. Kier, 54 Iowa, 645; Tuttle v. Story County, 56 Iowa, 316; Marble Works v. Linesenmeyer, 80 Iowa, 253; Bank v. Ash, 85 Iowa, 74. The statement made by appellant with reference to this matter is that “the abstract is a full, true, and complete one of all the evidence offered and received, as well as introduced and received.” The evidence offered and rejected is not set out. We cannot try the case de novo and, as no errors are assigned, there is nothing to consider. Reed v. Larrison, supra. For the reasons first above stated, the judgment is aeeirmed.